               Case 20-10154-LSS   Doc 58-1   Filed 04/20/20   Page 1 of 4




                                     EXHIBIT A




PHIL1 7032933v.1
                  Case 20-10154-LSS       Doc 58-1    Filed 04/20/20         Page 2 of 4




                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF DELAWARE

In re:                                                 )         Chapter 7
                                                       )
LA SENZA INTERNATIONAL, LLC,                           )         Case No. 20-10154 (LSS)
                                                       )
                        Alleged Debtor.                )
                                                       )
______________________________________                 )
                                                       )
In re:                                                 )
                                                       )         Chapter 7
LA SENZA INTERNATIONAL CANADA,                         )
LLC,                                                   )         Case No. 20-10155 (LSS)
                                                       )
                        Alleged Debtor.                )
                                                       )


                          STIPULATION STAYING PROCEEDINGS


         The parties hereto stipulate and agree as follows:

         WHEREAS, on January 24, 2020 this action was initiated by the filing of involuntary

chapter 7 petitions by petitioning creditors MGF Sourcing US, LLC, Ocean Lanka (Pvt) Ltd and

Teejay Lanka Plc (the “Petitioning Creditors”), against La Senza International, LLC and

La Senza International Canada, LLC (the “Alleged Debtors”);

         WHEREAS, the Court has set a trial date for the involuntary petition on April 28 and 29,

2020 (the “Trial Dates”);

         WHEREAS, on February 20, 2020, the Alleged Debtors filed a Motion to Dismiss the

involuntary petitions (the “Motion to Dismiss”); and

         WHEREAS, due to the COVID-19 pandemic, the parties are unable to complete

discovery and pretrial preparation and have agreed to stay these cases until May 18, 2020 and,

subject to the approval of the Court, release the Trial Dates.


PHIL1 8804236v.1
36839008.2.docx
                  Case 20-10154-LSS         Doc 58-1      Filed 04/20/20     Page 3 of 4




         NOW, THEREFORE, with the foregoing Background incorporated herein as if fully set

forth, the Parties stipulate and agree as follows:

         1.        All proceedings in these cases, including, but not limited to, all discovery, the

Motion to Dismiss, all other motion practice and any other activities and deadlines applicable to

these cases are hereby stayed through and including May 18, 2020.

         2.        The trial of the involuntary petitions set for the Trial Dates is cancelled and

continued generally until further order of Court.

         3.        The Parties shall submit either an agreed upon scheduling order or further status

report to the Court on or before May 18, 2020.

         4.        This stipulation and the period of the stay provided for herein shall not be used by

any of the Parties as evidence of undue delay, prejudice by undue delay, laches or any similar

claim, defense or contention in connection with these cases.

         IT IS SO STIPULATED this 17th day of April, 2020.




                              [Remainder of Page Intentionally Left Blank]




                                                     2
PHIL1 8804236v.1
36839008.2.docx
                  Case 20-10154-LSS   Doc 58-1      Filed 04/20/20     Page 4 of 4




  SAUL EWING ARNSTEIN &                           KLEHR HARRISON HARVEY
  LEHR LLP                                        BRANZBURG LLP

  /s/ Lucian B. Murley      ______________        /s/ Richard M. Beck       ______________
  Lucian B. Murley (DE Bar No. 4892)              Domenic E. Pacitti (DE Bar No. 3989)
  1201 N. Market Street, Suite 2300               Richard M. Beck (DE Bar No. 3370)
  P.O. Box 1266                                   919 N. Market Street, Suite 1000
  Wilmington, DE 19899                            Wilmington, Delaware 19801
  Telephone:     (302) 421-6898                   Telephone:     (302) 426-1189
  Email: luke.murley@saul.com                     Email: dpacitti@klehr.com
                                                          rbeck@klehr.com
  -and-

  Lawrence E. Oscar (admitted pro hac vice)       -and-
  Daniel A. DeMarco (admitted pro hac vice)
  HAHN LOESER & PARKS LLP                         James A. Stempel (admitted pro hac vice)
  200 Public Square, Suite 2800                   Robert B. Ellis, P.C. (admitted pro hac vice)
  Cleveland, OH 44114-2316                        Joseph M. Graham (admitted pro hac vice)
  Telephone:    (216) 621-0150                    Michael S. Biehl (admitted pro hac vice)
  Facsimile:    (216) 241-2824                    KIRKLAND & ELLIS LLP
  Email: leoscar@hahnlaw.com                      KIRKLAND & ELLIS
         dademarco@hahnlaw.com                    INTERNATIONAL LLP
                                                  300 N. LaSalle
  Attorneys for La Senza International, LLC       Chicago, IL 60654
  and La Senza International Canada, LLC          Telephone:     (312) 862-2000
                                                  Facsimile:     (312) 862-2200

                                                  Attorneys for Petitioning Creditor MGF
                                                  Sourcing US, LLC

                                                  -and-

                                                  YOUNG CONAWAY STARGATT &
                                                  TAYLOR, LLP

                                                  /s/ Robert S. Brady      ______________
                                                  Robert S. Brady (DE Bar No. 2847)
                                                  1000 N. King Street
                                                  Wilmington, DE 19801
                                                  Telephone: (302) 571-6690
                                                  Facsimile: (302) 571-1253
                                                  Email: rbrady@ycst.com

                                                  Attorneys for Petitioning Creditors Ocean
                                                  Lanka (Pvt) Ltd and Teejay Lanka Plc


                                              3
PHIL1 8804236v.1
36839008.2.docx
